Case 2:17-cv-04679-DRH-AYS Document 40 Filed 10/02/18 Page 1 of 1 PagelD #: 227

AO 458 (Rev. 06/09) Appearance of Counsel

 

UNITED STATES DISTRICT COURT

for the
Eastern District of New York

 

_ Karina Bibicheff, _ — )
Plaintiff )
v. ) Case No. 2:17-cv-4679 (DRH) (AYS)
Chase Bank USA, N.A., and PayPal, Inc., )
Defendant )
APPEARANCE OF COUNSEL

To: The clerk of court and all parties of record

I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

Plaintiff Karina Bibicheff

Date: 10/01/2018 _ ——
‘Attorney's signature

_Amy E. Robinson

Printed name and bar number
Giskan Solotaroff & Anderson LLP

217 Centre Street, 6th Floor
New York, New York 10013

 

 

Address

arobinson@gslawny.com
E-mail address

 

(646) 964-9609

Telephone number

 

(646) 964-9610
FAX number
